DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “each point of the chip guiding surface has a spacing from a flute contour that is greater than zero” as in lines 4-5 of claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites on:
Line 3 “the interior” of the flute.  There is insufficient antecedent basis for “the interior” since no interior of the flute has been introduced in the claim.  Interior in relation to what?
lines 4-5 “each point of the chip guiding surface has a spacing from a flute contour that is greater than zero”.  First, it is unclear where exactly each point of the chip guiding surface is being disposed at.  Further, it is unclear what exactly is meant by “a spacing from a flute contour that is greater than zero”.  Does it mean that the chip guiding surface is spaced from the flute contour?  Or that the chip guiding surface is not spaced from the flute contour?  It is not clear how there is a chip guiding surface that has a spacing from a flute contour that is greater than zero.  Additionally, it is unclear what exactly is qualified as greater than zero.  Zero degrees?  Millimeters?  Inches?  
Line 6 “the chip guiding surface…is curved along two directions”.  Along two directions in relation to what?  Radial direction? Axial direction? In relation to the flute? To the cutting edge? To the chip breaker? Further clarification is needed.
Claim 5 recites on:
Line 3 “the course” of the flute.  There is insufficient antecedent basis for “the course” since no course of the flute has been introduced in the claim.  “Course” from where to where? In relation to what? Further clarification is needed.
Claim 6 recites on:
Line 2 “the associated corner”.  There is insufficient antecedent basis for “the associated corner” since no associated corner has been introduced in the claim.  “Associated” to what? Further clarification is needed.
Claim 9 recites on:
Line 2 “the second chamfer”.  There is insufficient antecedent basis for “the second chamfer” since no associated corner has been introduced in claim 9 or claim 7 from which claim 9 directly depends on.  Further clarification is needed.
Claim 10 recites on:
Line 2 “the second chamfer”.  There is insufficient antecedent basis for “the second chamfer” since no associated corner has been introduced in claim 10 or claim 7 from which claim 10 directly depends on.  Further clarification is needed.
Claim 11 recites on:
Lines 1-2 “in the installed state”.  There is insufficient antecedent basis for “the installed state” since no installed state has been introduced.  Installed state of what?  Installed state, as when the cutting insert is installed on a cutting tool? Installed how?  Further clarification is needed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6, 14-15 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamazaki et al. US 2008/0219784 (hereafter--Yamazaki--).
In regards to claim 1, Yamazaki discloses a cutting insert (1) for a machining tool comprising a cutting edge (4), and a flute (2) which extends along the cutting edge (4), wherein a chip breaker element (7 or 5) which projects into the interior of the flute is disposed in the flute (in the same way Applicant’s chip breaker element 48 projects into the interior of flute 30 as presented in Figures 8), wherein the chip breaker element (7) comprises a chip guiding surface (5 (A,a,B,b,c)), and each point of the chip guiding surface has a spacing from a flute contour that is greater than zero (in the same way as presented by Applicant in Figure 8), wherein the chip guiding surface (5) is curved along two directions.
In regards to claim 2, Yamazaki discloses the cutting insert according to claim 1, Yamazaki also discloses that the chip breaker element (7) is spaced apart from a cutting edge-side edge of the flute (4).
In regards to claim 3, Yamazaki discloses the cutting insert according to claim 1, Yamazaki also discloses that in plan view (Figure 2), the chip breaker element (7) includes an angle of less than 90° with the cutting edge (at least portion 4B) (in the same way as presented by Applicant on Figure 8).
In regards to claim 4, Yamazaki discloses the cutting insert according to claim 1, Yamazaki also discloses that the cutting edge (4) connects two corners (Figure 2, refer to corner where portion 4A is disposed at and where reference character “X” points towards) of the cutting insert (1).
In regards to claim 5, Yamazaki discloses the cutting insert according to claim 4, Yamazaki also discloses (in Figure 13) a chip guide finger (9) is provided in an end region of the flute (2) adjoining one of the corners and is positioned in the flute, wherein the chip guide finger (9) is curved both in plan view (Figure 13, note that at least in a front portion the chip guide finger 9 curves towards line L) and in a view along the course of the flute (as seen in Figures 14 or 15).
In regards to claim 6, Yamazaki discloses the cutting insert according to claim 4, Yamazaki also discloses that the chip guide finger (9) is positioned closer to the associated corner (as in Figure 13) than the chip breaker element (7).
In regards to claim 14, Yamazaki discloses the cutting insert according to claim 1, Yamazaki also discloses that the cutting insert (1) is an indexable insert.
In regards to claim 15, Yamazaki discloses the cutting insert according to claim 1, Yamazaki also discloses that the cutting insert (1) is disposed in a machining tool (lathe turning tool as in paragraph [0018-0019]).
In regards to claim 16, Yamazaki discloses the cutting insert according to claim 15, Yamazaki also discloses that the machining tool is a turning tool (lathe turning tool as in paragraph [0018-0019]).
Claim(s) 1-3, 7-9 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka et al. US 2012/0128438 (hereafter--Tanaka--).
In regards to claim 1, Tanaka discloses a cutting insert (1) for a machining tool comprising a cutting edge (5), and a flute (6) which extends along the cutting edge (5), wherein a chip breaker element (7) which projects into the interior of the flute (6) is disposed in the flute (see Figure 3), wherein the chip breaker element (7) comprises a chip guiding surface (7b), and each point of the chip guiding surface has a spacing from a flute contour that is greater than zero, wherein the chip guiding surface (7b) is curved along two directions.
In regards to claim 2, Tanaka discloses the cutting insert according to claim 1, Tanaka also discloses that the chip breaker element (7) is spaced apart from a cutting edge-side edge of the flute (6).
In regards to claim 3, Tanaka discloses the cutting insert according to claim 1, Tanaka also discloses that in plan view (Figure 3), the chip breaker element (7) includes an angle of less than 90° with the cutting edge (5) (in the same way as presented by Applicant on Figure 8).
In regards to claim 7, Tanaka discloses the cutting insert according to claim 1, Tanaka also discloses at least one first chamfer (8) is provided at the transition from the cutting edge (5) to the flute (6).
In regards to claim 8, Tanaka discloses the cutting insert according to claim 7, Tanaka also discloses a transition radius (refer to the curved section of 8) is provided at the transition from the cutting edge (5) to the flute (6).
In regards to claim 9, Tanaka discloses the cutting insert according to claim 7, Tanaka also discloses that a chamfer width (see Figure 3) of the first chamfer (8) change along the cutting edge (5) (see change in width of chamfer 8 as seen in Figure 3).
In regards to claim 10, Tanaka discloses the cutting insert according to claim 7, Tanaka also discloses (as in Figure 3) that an edge delimiting the first chamfer, is rounded.
Claim(s) 1-6, 11-15 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jonsson et al. US 2008/0193231 (hereafter--Jonsson--).
In regards to claim 1, Jonsson discloses a cutting insert (10) for a machining tool comprising a cutting edge (18/19/20), and a flute (17) which extends along the cutting edge (18/19/20), wherein a chip breaker element (22(A,B)) which projects into the interior of the flute (17) is disposed in the flute (see Figure 1A), wherein the chip breaker element (22(A,B)) comprises a chip guiding surface (refer to the upper surface of chip breaker element 22(A,B)), and each point of the chip guiding surface has a spacing from a flute contour (of flute 17) that is greater than zero, wherein the chip guiding surface (7b) is curved along two directions (at least in a direction as seen from Figures 1A, 1C, 2, 3 of 4A).
In regards to claim 2, Jonsson discloses the cutting insert according to claim 1, Jonsson also discloses that the chip breaker element (22(A,B)) is spaced apart from a cutting edge-side edge of the flute (17).
In regards to claim 3, Jonsson discloses the cutting insert according to claim 1, Jonsson also discloses that in plan view (Figure 1B), the chip breaker element (22(A,B)) includes an angle of less than 90° with the cutting edge (at least portion 20 of cutting edge).
In regards to claim 4, Jonsson discloses the cutting insert according to claim 1, Jonsson  also discloses that the cutting edge (at least portion 20 of cutting edge) connects two corners (see Figure 1A) of the cutting insert (10).
In regards to claim 5, Jonsson discloses the cutting insert according to claim 4, Jonsson also discloses (in Figure 3) a chip guide finger (30) is provided in an end region of the flute (17) adjoining one of the corners and is positioned in the flute, wherein the chip guide finger (30) is curved both in plan view (Figure 3, note that at least in a front portion the chip guide finger 30 curves towards cutting edge portion 19) and in a view along the course (at least a portion) of the flute (as seen in Figure 3).
In regards to claim 6, Jonsson discloses the cutting insert according to claim 4, Jonsson also discloses that the chip guide finger (30) is positioned closer to the associated corner (as in Figure 3) than the chip breaker element (22(A,B)).
In regards to claim 11, Jonsson discloses the cutting insert according to claim 1, Jonsson also discloses that in the installed position, a deflection channel (29 or 23) for coolant is provided on an upper side of the cutting insert (see Figures 1A, 1C, 2, 3 or 4A).
In regards to claim 12, Jonsson discloses the cutting insert according to claim 11, Jonsson also discloses that an outlet-side end of the deflection channel (29 or 23) is directed toward the cutting edge (18/19/20).
In regards to claim 13, Jonsson discloses the cutting insert according to claim 12, Jonsson also discloses that a central axis of the outlet-side end of the deflection channel (29 or 23) extends parallel to a tangent to the chip breaker element (22(A,B)).
In regards to claim 14, Jonsson discloses the cutting insert according to claim 1, Jonsson also discloses that the cutting insert (10) is an indexable insert.
In regards to claim 15, Jonsson discloses the cutting insert according to claim 1, Jonsson also discloses that the cutting insert (10) is disposed in a machining tool (turning tool as in paragraph [0029]).
In regards to claim 16, Jonsson discloses the cutting insert according to claim 15, Jonsson also discloses that the machining tool is a turning tool (longitudinal turning tool as in paragraph [0029]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. US 2012/0128438 (hereafter--Tanaka--) as applied to claim 7 above, in view of Roos US 5,006,020.
In regards to claim 8, Tanaka discloses the cutting insert according to claim 7, Tanaka also discloses the first chamfer provided at the transition from the cutting edge to the flute.
However, Tanaka fails to disclose that the cutting insert has a second chamfer separate from the first chamfer.
Nevertheless, Roos teaches that it is well known in the art of cutting inserts to provide the cutting insert with a circumferential primary chamfer (or bevel) separated from a second chamfer (or bevel).  By having two chamfers, it offers greater safety against edge breakouts thereby improving cutting performance by reducing the cutting forces generated when machining (see col 1, lines 28-41).
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time the Applicant’s invention was filed, to modify Tanaka’s cutting insert to include a second chamfer separate from the first chamfer as taught by Roos for greater safety against edge breakouts thereby improving cutting performance by reducing the cutting forces generated when machining.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kuroda et al. US 2008/0292415, teaches a cutting insert having a strength treatment on cutting edges.  The treatment known as chamfering or honing/rounding.  See paragraph [0058].  Figure 6 shows a double chamfer 10/12.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE N RAMOS whose telephone number is (571)272-5134. The examiner can normally be reached Mon-Thu 7:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE N RAMOS/Primary Examiner, Art Unit 3722